Title: From John Adams to United States Senate, 2 May 1798
From: Adams, John
To: United States Senate



Gentlemen of the Senate
United States May 2d 1798

I wish, by the leave of the Senate, to recall my former Message containing Nominations of Officers for the Mississippi Territory, and to nominate others vizt.
Winthrop Sargent, Secretary of the North Western Territory to be Governor.
John Steel of Virginia to be Secretary and
Peter Bryan Bruin of the Mississippi Territory to be the Second Judge and
Daniel Tilton of New Hampshire to be the third Judge of the Mississippi Territory reserving the nomination of the first Judge to another opportunity.
John Adams